Citation Nr: 0822073	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  07-40 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 40 
percent for a thoracolumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  During the current appeal, and 
specifically by a November 2007 decision, the St. Petersburg 
RO granted an increased evaluation of 40 percent effective 
from September 2006 for this disability.  

FINDING OF FACT

The veteran's service-connected lumbar spine disability is 
not manifested by unfavorable ankylosis of the entire 
thoracolumbar spine, objective neurologic abnormalities, or 
incapacitating episodes of intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a 
lumbar spine disability have not been met.  38 U.S.C.A. §§  
1155, 5107 (West 2002) ); 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5237-5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112, 120-121 (2004).  

Where, as here, when the claim was one for service 
connection, and it was then granted and an initial disability 
rating and effective date have been assigned, the veteran's 
service connection claim has been more than substantiated - 
it has been proven.  Section 5103(a) notice has served its 
purpose and is no longer required.  As section 5103(a) no 
longer applies to the veteran's appeal (e.g., his initial 
increased rating claim) the additional notification 
provisions for increased rating claims recently set forth by 
the Court are not applicable in the present case.  See 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 
2008).  Instead, the provisions of 38 U.S.C.A. §§ 5104, 7105 
and 38 C.F.R. § 3.103 are for application.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).

The requirements of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. 
§ 3.103 were satisfied by a March 2007 letter (which notified 
the veteran of the grant of service connection for post 
operative thoracolumbar degenerative disc disease with 
history of acute low back strain, the assignment of a 20 
percent rating effective September 2006, and his appellate 
rights), the November 2007 statement of the case (which 
determined that a 40 percent rating was warranted and set 
forth the criteria necessary for a higher disability 
evaluation, citations to applicable law, and the reasons and 
bases for the grant of a 40 percent rating), and a December 
2007 letter (which notified the veteran of the increase to 40 
percent effective September 2006, and his appellate rights).  
Thus, the Board finds that the applicable due process 
requirements have been met.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
Furthermore, he has been accorded a pertinent VA examination.

Accordingly, the Board concludes that VA has satisfied its 
duties to notify and assist, and additional development 
efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Historically, the veteran filed a claim for entitlement to 
service connection for a back disability which was received 
by the RO in September 2006.  The RO granted service 
connection for post operative thoracolumbar degenerative disc 
disease with history of acute low back strain in a March 2007 
rating decision and assigned a 20 percent disability rating, 
effective from September 2006.  In a November 2007 rating 
decision, the RO granted a retroactive increased evaluation 
of 40 percent from September 2006.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).

Disability of the joints is measured by abnormalities of 
motion, such as limitation of motion or hypermobility, 
instability, pain on motion, or the inability to perform 
skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion 
with joint or periarticular pathology and unstable joints due 
to healed injury are recognized as productive of disability 
entitled to at least a minimal compensable rating for the 
joint.  38 C.F.R. § 4.59.  Under section 4.59, painful motion 
is considered limited motion even though a range of motion is 
possible beyond the point when pain sets in.  Hicks v Brown, 
8 Vet. App. 417, 421 (1995).

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  A 40 
percent rating is assigned when forward flexion of the 
thoracolumbar spine is 30 degrees or less; or when there is 
favorable ankylosis of the entire thoracolumbar spine.  

A 60 percent rating is assigned when there is unfavorable 
ankylosis of the entire thoracolumbar spine. 

Private and VA medical records reflect diagnoses of lumbar 
spondylosis, grade 1 spondylolisthesis, and degenerative disc 
disease.

The veteran essentially contends that his service-connected 
spine disability is more severe than the current 40 percent 
evaluation indicates.  

The veteran underwent a VA spine examination in February 2007 
at which he demonstrated 40 degrees of forward flexion, 20 
degrees of extension, 20 degrees of lateral flexion 
bilaterally, and 25 degrees of lateral rotation bilaterally.  
The examiner noted objective evidence of pain on active and 
passive motion in all directions tested.  Additionally, the 
examiner indicated that pain resulted in additional loss of 
motion on repetitive use at 30 degrees of forward flexion.  
No ankylosis of the thoracolumbar spine was found.   

No additional medical records recorded any range of motion 
testing.

The currently assigned 40 percent disability rating accounts 
for the provisions of  38 C.F.R. §§ 4.40 and 4.45.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  As the VA 
examination report indicates, although the veteran 
demonstrated 40 degrees of forward flexion (warranting only a 
20 percent rating under 4.71a), there was additional loss of 
motion due to pain at 30 degrees which supports the higher 
evaluation of 40 percent.  However, as the evidence fails to 
show unfavorable ankylosis of the entire thoracolumbar spine, 
the criteria for a rating in excess of 40 percent is not 
available based on the orthopedic manifestations of the 
veteran's spine disability. 
In addition to the rating which is assigned for the 
orthopedic manifestations of lumbar and cervical spine 
disabilities, current regulations also mandate that a 
separate rating should be considered for any associated 
objective neurologic abnormalities of the disability, 
including, but not limited to, bowel or bladder impairment. 

A November 2004 private medical report, in connection with a 
lumbar fusion procedure, shows that the veteran denied a 
history of radicular symptomatology, bladder or bowel 
incontinence, gait instability, or numbness or paresthesia in 
his lower extremities.  At the February 2007 VA examination, 
the veteran again denied a history of urinary or fecal 
incontinence, but reported a history of numbness, 
paresthesias, and unsteadiness.  The veteran also reported 
fatigue, decreased motion, stiffness, weakness, and spasms in 
his lower back with radiating pain to both thighs.  
Examination of the spine muscles revealed no spasm or 
atrophy, but guarding, pain with motion, tenderness, and 
weakness was noted.  Additionally, motor examination showed 
normal muscle tone and no atrophy.  On reflex examination, 
the biceps, triceps, knees, and ankles were all 2+ (normal) 
bilaterally.  Sensory examination of the spine showed normal 
sensation in the upper extremities bilaterally; however, the 
veteran did exhibit impairment in his left lower extremities 
upon vibration, pain (pinprick), and light touch.  The 
veteran's gait was antalgic.  

In his notice of disagreement, which was received by the RO 
in April 2007, the veteran asserted that VA had not 
considered the atrophy of his left arm and shoulder.  
However, while the VA examiner noted weakness in the spine 
muscles, normal muscle tone and no atrophy was indicated.  
Further, sensory examination showed normal findings in the 
upper extremities bilaterally.  Additionally, although the 
veteran has reported spasms with radiating pain, no spasm was 
noted on examination.  The objective evidence fails to show a 
compensable neurologic disability that is related to the 
veteran's spine disability.  As such, an additional rating is 
not warranted based on any neurologic manifestations of the 
veteran's spine disability.  

Spinal disabilities may also be rated based on manifestations 
of intervertebral disc syndrome (IVDS).  IVDS is rated based 
on incapacitating episodes (periods of acute signs and 
symptoms due to IVDS that require bed rest prescribed by a 
physician and treatment by a physician).  A 40 percent rating 
is assigned when incapacitating episodes have a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months; and a 60 percent rating is assigned when 
incapacitating episodes have a total duration of at least 6 
weeks during the past 12 months. 

However, the veteran's claims file is void of any evidence 
that bed rest has been prescribed to treat his spine 
disability.

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for any time during the current 
appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
In the present case, other than his lumbar fusion in November 
2006, the veteran's service-connected spine disability has 
required no hospitalization.  Additionally, the Board has 
considered the veteran's assertion that his service-connected 
spine disability impairs his ability to work.  At his VA 
examination, the veteran stated that he worked fulltime as a 
security officer.  He reported that he had missed 3 weeks of 
work due to his spine disability.  Significant occupational 
effect was noted.  However, 38 C.F.R. § 4.1 specifically sets 
out that "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  In 
the instant case, while the veteran reports lost time from 
work, he has not shown that his service-connected spine 
disability has resulted in unusual disability or impairment 
that rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate at any 
time during the current appeal. 

As such, the Board concludes that consideration of the 
provisions set forth in 38 C.F.R. § 3.321(b)(1) is not 
warranted for the veteran's service-connected spine 
disability.

Accordingly, the criteria or a rating in excess of 40 percent 
for post operative thoracolumbar spine disability is denied.  


ORDER

An initial rating in excess of 40 percent for a thoracolumbar 
spine disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


